Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to claims received 05/13/2021 which claims priority to provisional application filed 05/14/2020.
Claims 1, 8 & 14 being independent.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
When taking out the computer elements, claim 1 recites: 
generating a plurality of user transaction profiles, comprising: 
receiving a transaction involving an account for a user; 
retrieving transaction profile information for the user, the transaction profile specifying a plurality of transaction profiles for the user, each transaction profile having a different anonymity level; and 
writing the transaction to each transaction profile at the anonymity level for the transaction profile; 
wherein the transaction profiles on the distributed ledger are linked to each other.
Under the broadest reasonable interpretation, claim 1 recites the abstract idea of writing the transaction to each transaction profile at the anonymity level for the transaction profile. Therefore, claims 1-7 fall under “commercial or legal interactions” relating to a “Certain methods of organizing human activity” (i.e. including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
When taking out the computer elements, claim 8 recites: 
receiving permission from a user to share one of a plurality of transaction profiles with a third party, each transaction profile having a different anonymity level; 
retrieving the transaction profile; and 
providing the transaction profile to the third party; 
wherein the third party is configured to provide a reward for the user in response to receiving the transaction profile.
Under the broadest reasonable interpretation, claim 8 recites the abstract idea of provide a reward for the user in response to receiving the transaction profile. Therefore, claims 8-13 fall under “commercial or legal interactions” relating to a “Certain methods of organizing human activity” (i.e. including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Claims 14-20 are interpreted under the same premise.
The judicial exception is not integrated into a practical application because the combination of additional element(s) of claims 8 & 14, “computer program”, “distributed ledger” and “digital wallet” for performing the steps in claims 8 & 14 are recited at a high level of generality i.e., as a generic processor performing a generic computer functions of receiving, providing, and processing data. These additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of electronic payment devices.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
The dependent claims 2-7, 9-13 & 15-20 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. There are no additional elements. At most, the claims recite an improvement to business process, however, an improvement to a business process is still abstract. For these reasons, claims 2-7, 9-13 & 15-20 are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Vatche Varvarian et al. (US 2021/0192538 A1, herein Varvarian).

As per claim 1, Varvarian teaches a method for generating a plurality of user transaction profiles, comprising: 
receiving, at a computer program for a trusted entity, a transaction involving an account for a user (Varvarian ¶¶ [166, 265, 269 & 273]); 
retrieving, by the computer program, transaction profile information for the user, the transaction profile specifying a plurality of transaction profiles for the user, each transaction profile having a different anonymity level (Varvarian ¶¶ [127, 138, 141, 196 & 214]); and 
writing, by the computer program and on a distributed ledger, the transaction to each transaction profile at the anonymity level for the transaction profile (Varvarian ¶¶ [138, 232, 245, 265, 269 & 278]); 
wherein the transaction profiles on the distributed ledger are linked to each other (Varvarian ¶¶ [291 and 293], also see ¶¶ [240, 255 & 283] for further detail).

As per claim 2, Varvarian teaches the method of claim 1, Varvarian further teaches: wherein the transaction comprises transaction details comprising a merchant name, a merchant type, and an amount (Varvarian ¶¶ [265, 269, 273, 278 & 284-286]).
As per claim 10, the claim recites analogous limitations to claim 2 above and therefore rejected under the same premise.

As per claim 3, Varvarian teaches the method of claim 2, Varvarian further teaches: wherein a first transaction profile comprises non-anonymized transaction details, a second transaction profile comprises semi-anonymized transaction details, and a third transaction profile comprises fully anonymized transaction details (Varvarian ¶¶ [138, 142, 196, 214, 220 & 231]).
As per claim 9, the claim recites analogous limitations to claim 3 above and therefore rejected under the same premise.

As per claim 4, Varvarian teaches the method of claim 3, Varvarian further teaches: wherein the first transaction profile comprises the merchant name, the merchant type, and the amount (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).

As per claim 5, Varvarian teaches the method of claim 3, Varvarian further teaches: wherein the second transaction comprises anonymized merchant information and the amount (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).
As per claim 11, the claim recites analogous limitations to claim 5 above and therefore rejected under the same premise.

As per claim 6, Varvarian teaches the method of claim 3, Varvarian further teaches: wherein the third transaction comprises anonymized merchant information for the merchant and anonymized amount information for the amount (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).
As per claim 12, the claim recites analogous limitations to claim 6 above and therefore rejected under the same premise.

As per claim 7, Varvarian teaches the method of claim 1, Varvarian further teaches: wherein the transaction profiles are cryptographically linked to each other (Varvarian ¶¶ [138, 231, 237 & 293]).

As per claim 8, Varvarian teaches a method for sharing transaction profiles, comprising: 
receiving, at a computer program for a trusted entity, permission from a user to share one of a plurality of transaction profiles with a third party, each transaction profile having a different anonymity level (Varvarian ¶¶ [118, 138, 131, 141, 178, 214, 231, 237 & 311]); 
retrieving, by the computer program, the transaction profile from a distributed ledger (Varvarian ¶¶ [216, 223, 254-255 & 288]); and 
providing, by the computer program, the transaction profile to the third party (Varvarian ¶¶ [131, 291 & 293]); 
wherein the third party is configured to provide a reward to a digital wallet for the user in response to receiving the transaction profile (Varvarian ¶¶ [168, 195, 285 & 286]).

As per claim 9, Varvarian teaches the method of claim 8, Varvarian further teaches: wherein the plurality of transaction profiles comprise a first transaction profile that comprises non-anonymized transaction details, a second transaction profile that comprises semi-anonymized transaction details, and a third transaction profile that comprises fully anonymized transaction details (Varvarian ¶¶ [138, 142, 196, 214, 220 & 231]).

As per claim 10, Varvarian teaches the method of claim 9, Varvarian further teaches: wherein the first transaction profile comprises a merchant name, a merchant type, and an amount for a transaction (Varvarian ¶¶ [265, 269, 273, 278 & 284-286]).

As per claim 11, Varvarian teaches the method of claim 9, Varvarian further teaches: wherein the second transaction comprises anonymized merchant information and an amount for the transaction (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).

As per claim 12, Varvarian teaches the method of claim 9, Varvarian further teaches: wherein the third transaction comprises anonymized merchant information for a merchant and anonymized amount information for an amount for a transaction (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).

As per claim 13, Varvarian teaches the method of claim 8, Varvarian further teaches: wherein the reward comprises digital currency (Varvarian ¶¶ [171, 193, 195 & 284-286]).

As per claim 14, Varvarian teaches a method for sharing transaction profiles, comprising: 
receiving, at a computer program for a trusted entity and from a third party, a request for one of a plurality of transaction profiles for a user, each transaction profile having a different anonymity level (Varvarian ¶¶ [127, 138, 141, 196 & 214]); 
determining, by the computer program, a third-party type for the third party (Varvarian ¶¶ [119, 122, 196, 214, 220, 231 & 237]); 
determining, by the computer program, an anonymity level for the transaction profile based on the third-party type (Varvarian ¶¶ [127, 138, 141, 196 & 214]); 
retrieving, by the computer program, the transaction profile for the anonymity from a distributed ledger (Varvarian ¶¶ [216, 223, 254-255 & 288]); and 
providing, by the computer program, the transaction profile to the third party (Varvarian ¶¶ [131, 291 & 293]); 
wherein the third party is configured to provide a reward to a digital wallet for the user in response to receiving the transaction profile(Varvarian ¶¶ [168, 195, 285 & 286]).

As per claim 15, Varvarian teaches the method of claim 14, Varvarian further teaches: wherein the plurality of transaction profiles comprise a first transaction profile that comprises non-anonymized transaction details, a second transaction profile that comprises semi- anonymized transaction details, and a third transaction profile that comprises fully anonymized transaction details (Varvarian ¶¶ [138, 142, 196, 214, 220 & 231]).

As per claim 16, Varvarian teaches the method of claim 15, Varvarian further teaches: wherein the first transaction profile comprises a merchant name, a merchant type, and an amount for a transaction (Varvarian ¶¶ [265, 269, 273, 278 & 284-286]).

As per claim 17, Varvarian teaches the method of claim 15, Varvarian further teaches: wherein the second transaction comprises anonymized merchant information and an amount for the transaction (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).

As per claim 18, Varvarian teaches the method of claim 15, Varvarian further teaches: wherein the third transaction comprises anonymized merchant information for a merchant and anonymized amount information for an amount for a transaction (Varvarian ¶¶ [166, 265, 269, 273, 278 & 284-286]).

As per claim 19, Varvarian teaches the method of claim 14, Varvarian further teaches: wherein the reward comprises digital currency (Varvarian ¶¶ [171, 193, 195 & 284-286]).

As per claim 20, Varvarian teaches the method of claim 14, Varvarian further teaches: wherein the transaction profiles are cryptographically linked to each other (Varvarian ¶¶ [138, 231, 237 & 293]).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/2/2022